DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 12 are amended.  Claims 1-20 are pending in the instant application.  Claims 12-20 remain withdrawn.   Claims 1-12 are under examination on the merits.
  

Response to Amendment
The Amendment by Applicants’ representative Maki Saitoh on 11/21/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§103(a)
 
Applicant amended claim 1 by further limiting “wherein each of the first core portion and the second core portion is made of a granule in which a core portion material is compacted”.  Applicant’s specification [0014] describes the main material of the core portion 12 refers to one of the materials constituting the core portion 12 that accounts for the highest proportion by weight in the core portion 12. As the organic substance, it is possible to use, for example, paper, used tea leaves, plastics, or soybean refuse.   Therefore, the “core portion material is compacted” can be interpreted as organic substance, it is possible to use, for example, paper, used tea leaves, plastics, or soybean refuse, in light of Applicant’s specification [0014].  
In addition, Applicant argues that (previously cited) the ‘831 publication is directed to a low density animal litter composition ([0004]) in which particles selected from the group consisting of corn cob particles, wheat middlings, almond shell granules, and pecan shell granules are used as a core portion after sorting them out according to their size ([0021]). As such the core portion is not compacted. Applicant further argues that the `831 publication teaches “Use of organic material, for example, which is naturally lightweight and that is not agglomerated crushed, extruded, or otherwise altered in a manner that increases its density, contributes to the desirable low density of the coated litter products of the invention and offers significant improvements over prior art litters.” ([0079]).
Applicant’s argument is found not persuasive.   The ‘831 publication discloses [0004] the 
particles selected from the group consisting of corn cob particles, wheat middlings, almond shell granules, and pecan shell granules are used as a core portion.  The particles of almond shell granules, and pecan shell granules are considered to be a compacted core portion material.  Applicant’s specification [0014] describes the main material of the core portion 12 refers to an organic substance, for example, paper, used tea leaves, plastics, or soybean refuse.  When paper, and used tea leaves cited in Applicant’s specification are considered to be compacted core portion, there is no reason to not consider the almond shell granules, and pecan shell granules disclosed in the ‘831 publication [0004] are not compacted core portion materials. 
	Upon further search necessitated by Applicant’s amendment, it is found that using compacted core of a water absorption material is not new, and also disclosed by JP2016171185A [0015], which discloses use plastics and tea husk as core of a water absorption material.   Using plastics as compacted core of a water absorption material is also disclosed in Applicant’s specification [0014].  Therefore, the rejection is maintained, and revised.

The following rejection is necessitated by the amendment filed 11/21/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0181831 (“the `831 publication”) in view of Japan Patent No. JP3011899 B2 (“the `899 patent”), and JP2016171785A (“the `785 publication”).

Applicant’s claim 1 is drawn to a water absorption treatment material comprising: a first grain that absorbs a liquid, the first grain including a first core portion that has a grain-like shape, and a first coating portion that contains an adhesive material and entirely covers the first core portion; and a second grain that absorbs the liquid, the second grain including a second core portion that has a grain-like shape, and a second coating portion that contains an adhesive material and partially covers the second core portion, wherein each of the first core portion and the second core portion is made of a granule in which a core portion material is compacted.  

Determination of the scope and content of the prior art (MPEP §2141.01)
The `831 publication discloses a composition comprising (i) a non-agglomerated particle consisting essentially of organic material; and (ii) an inorganic coating on an outer surface of the particle [0005-0006], and Examples 1-5 [0082-0091].  The `831 publication discloses a composition comprises pecan shell particles coated with sodium bentonite [0008].  Therefore, the `831 publication teaches the composition is a particulate composition which is a grain-like shape.  The `831 publication discloses a method of preparing the particulate composition (i.e. litter) comprising pre-screening the core organic particles to certain size, and coating the particles with an inorganic coating material (e.g. sodium bentonite) in coater, see FIGURE 1.  In addition, the `831 publication discloses the core organic particles are substantially coated with the clumping agent. In one embodiment, for example, the core particles are more than 75% coated. In other embodiments, for example, the particles are more than 85%, more than 95%, or more than 99% coated. Preferably, the coating material wholly surrounds or enrobes the particles [0080]. The `831 publication also discloses uncoated organic particles, non-swelling clay particles, or other organic or inorganic materials may be combined with coated organic particles to create a blended litter product [0073].   

The `899 patent discloses a littering particulate composition comprising a single-grained silica gel having a porous as a core, and coated with a water-absorbing polymer [0007-0008].  The `899 patent discloses the particulate composition has a particle size of about 3 to 5 mm, shaped like a lump or a short grain [0015].   

The `785 publication discloses an excrement treating material 1 (i.e. absorbent) composed of a plurality of particles, and includes particles 10 (first particles) and particles 20 (second particles), see FIG. 1 and [0014].  The `785 publication [0015] FIG. 2 is a schematic view showing the granular material 10. The granular material 10 has a granular core portion 12 (first granulated material) and a coating layer portion 14. The granular core portion 12 is formed into a granular shape. Examples of such granular shape include spheres, cylinders, and ellipsoids. The particulate core portion 12 has a function to absorb and retain excrement. As a material which comprises granular core part 12, paper, tea husk, plastics, or Okara can be used, for example. These materials are preferably the main material of the particulate core 12. Here, the main material of the particulate core portion 12 refers to the material constituting the particulate core portion 12 that has the largest weight ratio in the particulate core portion 12.  The `785 publication [0017] discloses the covering layer portion 14 covers the granular core portion 12; and the covering layer portion 14 may cover the entire surface of the granular core portion 12 or may cover only a part of the surface of the granular core portion 12. The `785 publication [0019] discloses FIG. 3 is a schematic view showing the granular body 20 having a granular core portion 22 (second granulated material) and a covering layer portion 24, wherein the granular core portion 22 is formed into a granular shape having a function to absorb and retain excrement. As a material which comprises granular core part 22, the thing similar to granular core part 12 mentioned above can be used.  The `785 publication [0020] discloses the covering layer portion 24 covers the granular core portion 22; and the covering layer portion 24 may cover the entire surface of the particulate core portion 22 or may cover only a part of the surface of the particulate core portion 22. The covering layer portion 24 has a function of adhering and solidifying the particulates 10 and 20 which have absorbed the excrement at the time of use. As a material which comprises the coating layer part 24, the thing similar to the coating layer part 14 mentioned above can be used. The covering layer portion 24 also contains an adhesive material.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instantly claimed composition and the composition of the `831 publication is that Examples 1-5 of the `831 publication does not specifically disclose the particulate coated material comprising an entirely covered first grains and partially covered the second grains. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instant claims 1-11 would have been obvious over the `831 publication because the difference of comprising partially covered the second grains is further taught and/or suggested by the same reference, which teaches the core particles are more than 75% coated [0080].  The `831 publication also teaches uncoated organic particles, non-swelling clay particles, or other organic or inorganic materials may be combined with coated organic particles to create a blended litter product [0073].  In addition, the `785 publication discloses an excrement treating material 1 (i.e. absorbent) composed of a plurality of particles, and includes particles 10 (first particles) and particles 20 (second particles), see FIG. 1 and [0014]; and the covering layer portion may cover the entire surface of the particulate core portion 12 or 22 or may cover only a part of the surface of the particulate core portion 12 or 22. Therefore, the `831 publication, and /or the `785 publication suggest the composition comprising a first entirely covered grain, and a partially covered second grain.
In terms of the different degree of partially covered second grain, the `831 publication teaches the core particles are more than 75% coated, and uncoated organic particles, non-swelling clay particles, or other organic or inorganic materials may be combined with coated organic particles to create a blended litter product [0073].  Therefore, the `831 publication suggests the second coating portion can be various degrees including 50% or less (Applicant’s claim 3).  
In terms of each of the first core portion and the second core portion is made of a granule in which a core portion material is compacted, the `785 publication discloses the particulate core portion 12 or 22 comprises granular core part 12, paper, tea husk, plastics, or Okara can be used, wherein plastic is a compacted particle, also disclosed in Applicant’s specification [0014]. 
In terms of claim 9, wherein the adhesive material contained in the first coating portion is a water-absorbent polymer, the `899 patent discloses a using a water-absorbing polymer for coating the core [0007-0008].  

Conclusions
Claims 1-11 are rejected.
Claims 12-20 are withdrawn.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731